Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martel et al. (U.S. Patent Application Pub. 2019/0386753 A1) teaches in FIG. 1 an automated system for link health assessment (ASLHA) of a fiber optic network comprising a plurality of fiber optic links, the ASLHA comprising: a) a computer-based station 34 for communication with communication modules RRH 12, 14 and 16 that participate in fiber optic links of the fiber optic network. However, Martel et al. fails to teach detecting a transient for determining a tampering.
Roberts et al. (U.S. Patent Application Pub. 2007/0014571 A1) teaches in FIG. 1 a fiber optic network comprising a GOC controller for monitoring the health of the network. However, Roberts et al. fails to teach detecting a transient for determining a tampering.
Soto et al. (U.S. Patent Application Pub. 2019/0260469 A1) teaches in FIG. 1A and FIG. 1B fiber optical networks. Soto et al. teaches in paragraphs [0109] and [0110] detecting fiber tampering. However, Soto et al. fails to teach detecting a transient event affecting one or more parameters represented by the transmitter telemetry data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHI K LI/Primary Examiner, Art Unit 2637